Upon the trial of this action of trespass to recover damages for personal injuries sustained by the minor plaintiff, the jury returned a verdict in favor of defendant. The testimony developed a clear question of fact as to defendant's negligence which was submitted to the jury in a charge which we find to be free from reversible error. A careful examination of the record discloses no ground for disturbing the verdict.
The judgment and order of the court below, refusing plaintiff's motion for a new trial, is affirmed. *Page 260